DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For the purpose of examination it is assumed the limitations following the phrase are not required. 
Claim 3 recites the limitations "the first component,” and “the second component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the arrangement of the fixing element in contact with both components,” in lines 2-3. There is insufficient antecedent basis for “the arrangement” in 
Claim 5 recites “the slowly curing adhesive remains in the adhesive receptacle.” However the claims do not require an adhesive receptacle as claim 1 merely recites the adhesive receptacle as an option.  It is unclear if the adhesive receptacle is required.  It is recommended actively requiring an adhesive receptacle before attempting to further limiting or referring to the adhesive receptacle. 
Claim 6 cites several features (“the surface,” “the lower component,” “the contour area,” “the upper component,” “the contact”) and there is insufficient antecedent basis for all of the features, and the claims do not previously establish the fixing element is in contact with both components.
Claim 9 cites several features (“the lower component,” and “the upper component,”) and there is insufficient antecedent basis for each of the features. 
Claims 2-9 depend from a rejected base claim, incorporate the indefinite language though dependency, and are rejected for the same reasons as the base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer et al. [US6238508, “Hauer”] in view of Braun [US2012/0090777].

Hauer discloses a UV curable adhesive but fails to disclose arranging at least one light-transparent fixing element in physical contact with at least one of the components; adhesively bonding the fixing element to at least one of the components, irradiating the UV light through the fixing element. 
Braun discloses a method of bonding two components (12 and 10). Braun discloses arranging at least one light-transparent fixing element (16, 18) in physical contact with at least one of the components (Figures 1-8; paragraph 0043); adhesively bonding the fixing element to at least one of the components (paragraph 0051),  and irradiating the UV light through the fixing element (paragraph 0051). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hauer by including a transparent fixing element and bonding the fixing element the components and irradiating UV light though the fixing element as taught by Braun in order to ensure a consistent and uniform adhesive amount and spacing between the components. 

With respect to claim 3, Hauer discloses the first component (1) has a plate-shaped structure, and wherein the load-bearing adhesive bond (4) is formed in an intermediate region between the components (Figure 1). 
With respect to claim 4, Braun discloses the fixing element is ring shaped which is considered to be cylindrical or a cylindrical segment (paragraph 0043). Hauer and Braun disclose and arrangement where the fixing element is in contact with both components and is produced using gravity as the components are stacked. 
With respect to claim 5, Hauer and Braun discloses the components are arranged one above the other with reference to a direction of gravity so that the slowly curing adhesive remains in the adhesive receptacle (between the components) due to gravity. 
With respect to claim 8, Braun discloses the light source is brought with an emission surface adjacent to the fixing element or placed on its surface (Figures 1-4). 
With respect to claim 9, Braun discloses at least two fixing elements (16, 18) are provided in contact with both components where the UV curable adhesive would be located and Hauer discloses UV curable adhesive (where the component of Braun would be located) lie on the surface of the lower component and lie against an edge of the upper component (Figure 1). 
Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer, Braun, and further in view of Franz [EP1690906, machine translation provided and cited to]. 

With respect to claim 4, Hauer and Braun do not disclose the fixing element as a sphere.  Franz discloses bonding two components (1, 2) and suggest using fixing elements (connecting parts) that are in the form of balls, cylinders, cones, cuboids, or prisms in contact with the two components (paragraph 0006-7, 0021, 0030).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hauer by using fixing elements in the shape of a sphere as taught by Franz as the substation of known alternatives to achieve a predictable result is within the ability of one of ordinary skill. 
With respect to claim 5, Franz also discloses the components are arranged one above the other with reference to a direction of gravity so that the slowly curing adhesive remains in the adhesive receptacle (between the components) due to gravity (paragraph 0031; Figure 1). 
With respect to claim 6, Franz discloses the surface of the lower component (2) is made inclined at least in the contour area of the upper component on which the fixing element (7) rolls until the contact of the fixing element with both components is made (Figure 1). 
With respect to claim 9, Franz also discloses at least two fixing elements (7) are provided in contact with both components where the adhesive is located and the fixing elements (7) lie on the surface of the lower component (1) and lie against an edge of the upper component (2) (Figure 1). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hauer, Braun, Franz, and further in view of Kamakura et al. [US5578156, “Kamakura”]. 
Hauer as modified discloses a method for adhesively bonding two components. Applicant is referred to paragraph 6 for a detailed discussion of Hauer as modified. Hauer fails to disclose brining a fixing element into contact by a sliding element. Franz discloses spherical fixing elements. 
Kamakura discloses a method of adhesively bonding. Kamakura discloses brining a transparent fixing element (10) into contact with the components to be bonded by using a vacuum collet (4), wherein the vacuum collet is a sliding element (column 11, lines 48-62; column 17, lines 20-30; column 18, lines 26-36). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hauer by bringing the fixing element into contact with the components using a sliding element as taught by Kamakura in order to ensure accurate placement of the fixing element. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 1, 2021